Title: Thomas Jefferson’s Recommendation of Gerard E. Stack, [ca. 26 March 1820]
From: Jefferson, Thomas,Stack, Gerard E.
To: 


					
						
							
								ca. 26 Mar. 1820
							
						
					
					The opinion to which Dr Cooper alludes in his introductory letter by mr Stack to me, dated Apr. 15. 19. was expressed in repeated conversations with him at Monticello, on the subject of a classical teacher for the Grammar school proposed to be opened at Charlottesville. it was entirely favorable to mr Stack, whom he considered as equal to any classical scholar we could obtain in the United States. I am neither critic enough in the classical languages myself, nor have I had the presumption to examine  formally mr Stack’s degree of proficiency in them. but Dr Cooper’s testimony is sufficient to satisfy me on that head. his method & course of teaching have been the subjects of conversation between us; and I considered them as very good. since his school commenced some have thought him not firm enough in the preservation of order in it; and more particularly in the enforcement of greater diligence in his smaller pupils. but of this I know nothing but from the report of others. he is diligent himself, and of a demeanor perfectly correct quiet and praiseworthy, and I consider it an act of duty to bear testimony to these truths.
					
						
							Th: Jefferson
						
					
				